    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION



 In Re: Christopher H. Lorek, Debtor             Case No. 2:20-CV-60 JD




                                    OPINION AND ORDER

       Over a period of six years, Debtor Christopher H. Lorek (Appellee) filed four bankruptcy

cases. The first two cases were dismissed following the bankruptcy court’s finding that Mr.

Lorek was acting in bad faith. The third one was dismissed because Mr. Lorek failed to make the

agreed payments. Less than a year later, Mr. Lorek filed the fourth bankruptcy case (from which

this appeal is taken). At its outset, the bankruptcy court yet again found that Mr. Lorek was

acting in bad faith. The Appellant (Administrator of Lorrain Lorek’s Estate and Mr. Lorek’s

creditor) then instituted an adversary proceeding, but Mr. Lorek failed to cooperate in discovery.

Consequently, the Appellant sought the court’s intervention but, three days before his scheduled

deposition, Mr. Lorek moved to voluntarily dismiss his Chapter 13 case under 11 U.S.C. §

1307(b). The bankruptcy court granted the motion the next day. The Appellant immediately

followed up with a motion, asking that the dismissal be with prejudice but the court denied it as

moot because the case had already been dismissed.

       On appeal, the Appellant is insisting that the bankruptcy court should have given her

notice of Mr. Lorek’s motion to dismiss and an opportunity for a hearing to establish that the

dismissal be with prejudice due to Mr. Lorek’s persistent bad-faith conduct. She argues that 11

U.S.C. § 1307(b) requires such procedural safeguards to prevent an abuse of the bankruptcy

process. Mr. Lorek responds arguing that the statute requires no such thing but rather mandates
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 2 of 7


an unconditional dismissal upon a debtor’s motion. Finding that the bankruptcy court did not

abuse its discretion in dismissing the case, the Court affirms its decision.



                                               *****

       On appeal from the bankruptcy court ruling, the Court reviews “findings of fact for clear

error and conclusions of law de novo.” In re Brooks, 784 F.3d 380, 383 (7th Cir. 2015). A

bankruptcy court’s decision to grant a debtor’s motion to dismiss his Chapter 13 bankruptcy is

reviewed “for abuse of discretion.” Matter of Rees, 817 F. App’x 258, 260 (7th Cir. 2020). “In

general terms, a court abuses its discretion when its decision is premised on an incorrect legal

principle or a clearly erroneous factual finding, or when the record contains no evidence on

which the court rationally could have relied.” In re KMart Corp., 381 F.3d 709, 713 (7th Cir.

2004). In reviewing a bankruptcy court’s decision for abuse of discretion, whether the district

court agrees “with the bankruptcy judge’s decision is beside the point as long as the decision is

within the range of options from which one would expect a reasonable trial judge to select.”

Mileusnic v. Chael, 616 B.R. 767, 770 (N.D. Ind. 2020) (citing Liu v. Price Waterhouse LLP,

302 F.3d 749, 754 (7th Cir. 2002). A litigant appealing on the grounds of abuse of discretion has

an arduous task “for a decision constitutes an abuse of discretion when it is not just clearly

incorrect, but down-right unreasonable.” Zhou v. Guardian Life Ins. Co. of Am., 295 F.3d 677,

679 (7th Cir. 2002) (quotation marks and citation omitted).



                                               *****

       Title 11 U.S.C. § 1307 (b) controls motions for voluntary dismissal in Chapter 13 cases:

“On request of the debtor at any time, if the case has not been converted under section 706, 1112,




                                                  2
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 3 of 7


or 1208 of this title, the court shall dismiss a case under this chapter . . ..” Id. Although on its

face the statute places no conditions for the dismissal except that the case must not have been

converted, the Appellant argues the statute implicitly requires that, before granting the motion,

the bankruptcy court must “consider the Debtor’s conduct, including bad faith, both before and

during this bankruptcy process.” (DE 19 at 11.) Furthermore, according to the Appellant, “[t]he

[b]ankruptcy [c]ourt had a duty to provide notice to creditors, giving creditors the opportunity to

request an evidentiary hearing to consider the dismissal of this Chapter 13 proceeding with

sanctions/prejudice, based on the Debtor’s continued bad faith . . ..” (Id.) The Appellant

maintains that “[t]he dismissal of this case on the Motion of the Debtor is consistent with the

intent of the Bankruptcy Code; however, the dismissal without consequences rewards a Debtor

acting in bad faith harming the Creditors.” (Id. at 12.)

        For her propositions, the Appellant chiefly relies on the Supreme Court’s decision in

Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365 (2007). Marrama interpreted § 706(a)

which uses somewhat similar language as § 1307(b) to allow Chapter 7 conversions. Here are the

two subsections side-by-side:

                     § 1307(b)                                              § 706(a)

 On request of the debtor at any time, if the            The debtor may convert a case under this
 case has not been converted under section               chapter to a case under chapter 11, 12, or 13
 706, 1112, or 1208 of this title, the court shall       of this title at any time, if the case has not
 dismiss a case under this chapter. Any waiver           been converted under section 1112, 1208, or
 of the right to dismiss under this subsection is        1307 of this title. Any waiver of the right to
 unenforceable.                                          convert a case under this subsection is
                                                         unenforceable.



        In Marrama, the plaintiff filed for Chapter 7 bankruptcy. The trustee accused him of

acting in bad faith by attempting to conceal assets, and the bankruptcy court agreed with the

trustee. The plaintiff then moved to convert his bankruptcy petition from Chapter 7 to Chapter


                                                     3
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 4 of 7


13, which would allow him to preserve some of the assets. Siding with plaintiff’s creditors who

opposed the conversion, the bankruptcy court denied his motion, finding that § 706(a) did not

provide for an unqualified right of dismissal. That decision was affirmed both by the Bankruptcy

Panel and the Court of Appeals for the First Circuit.

        At the Supreme Court, the plaintiff argued that, despite the bankruptcy court’s finding

that he acted in bad faith, pursuant to § 706(a), he had an absolute right to convert from a

Chapter 7 to Chapter 13 proceeding. The Supreme Court disagreed, holding that the right to

conversion under § 706(a) is lost if the debtor has engaged in bad faith. The Court observed that

plaintiff’s position “fails to give full effect to the express limitation in subsection [706](d).”

Marrama, 549 U.S. at 372. Subsection 706(d) provides that “[n]otwithstanding any other

provision of this section, a case may not be converted to a case under another chapter of this title

unless the debtor may be a debtor under such chapter.” The Supreme Court found that “[t]he

words ‘unless the debtor may be a debtor under such chapter’ expressly conditioned [the

debtor’s] right to convert on his ability to qualify as a “debtor” under Chapter 13.” Id. This he

could not do because “§ 1307(c)[] provides that a Chapter 13 proceeding may be either

dismissed or converted to a Chapter 7 proceeding ‘for cause’ and includes a nonexclusive list of

10 causes justifying that relief.” Id. at 373. Although the list does not mention pre-petition bad

faith conduct,

        [i]n practical effect, a ruling that an individual’s Chapter 13 case should be
        dismissed or converted to Chapter 7 because of prepetition bad-faith conduct,
        including fraudulent acts committed in an earlier Chapter 7 proceeding, is
        tantamount to a ruling that the individual does not qualify as a debtor under Chapter
        13. That individual, in other words, is not a member of the class of honest but
        unfortunate debtors that the bankruptcy laws were enacted to protect. The text of §
        706(d) therefore provides adequate authority for the denial of his motion to convert.

Id. at 373–74 (citation, quotation marks, and text brackets omitted).




                                                   4
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 5 of 7


       The Appellant argues that Marrama thus required the bankruptcy court, when faced with

Mr. Lorek’s motions to dismiss under § 1307(b), to determine if the dismissal should be with

prejudice. According to the Appellant, this mandate is further justified by § 105(a) which gives

bankruptcy courts “the broad authority . . . to take any action that is necessary or appropriate ‘to

prevent an abuse of process.’” Marrama, 549 U.S. at 375. In fact, the Appellant believes that §

105(a) is the key provision for policing dismissals under § 1307(b).

       The Court disagrees with the Appellant’s assessment that, in light of Marrama, the

bankruptcy court’s dismissal of Mr. Lorek’s case was an abuse of discretion, that is, “not just

clearly incorrect, but down-right unreasonable.” Zhou, 295 F.3d at 679. It’s not so clear whether

Marrama is controlling in this case. Marrama’s holding regarding dismissals under section

706(a) must be read in conjunction with § 706(d). Section 1307 does not have an equivalent

interplay of two subsections where one limits the other’s “absolute right” to dismiss to the “class

of honest but unfortunate debtors,” Marrama, 549 U.S. at 374. Moreover, Marrama construed §

105(a) as “a vehicle to implement § 706(d) and avoid the ‘procedural anomaly’ of permitting

Chapter 7 debtors to convert their cases to a chapter for which they were ineligible,” In re

Williams, 435 B.R. 552, 560 (Bankr. N.D. Ill. 2010), not as a standalone provision for the

bankruptcy courts to design their own remedies as they wish. After all, while pursuant to §

105(a) “[t]he court may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title,” the power conferred by § 105(a) is one to implement rather

than override.” In re Kmart Corp., 359 F.3d 866, 871 (7th Cir. 2004). “‘The fact that a

[bankruptcy] proceeding is equitable does not give the judge a free-floating discretion to

redistribute rights in accordance with his personal views of justice and fairness, however




                                                  5
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 6 of 7


enlightened those views may be.’” Id. (quoting In re Chi., Milwaukee, St. Paul & Pacific R.R.,

791 F.2d 524, 528 (7th Cir. 1986).

       Without clear guidance in the Seventh Circuit as to whether Marrama applies to §

1307(b), the Appellant cannot show that the bankruptcy court’s decision was outside the range

“of options from which one would expect a reasonable trial judge to select.” Mileusnic v. Chael,

616 B.R. at 770. While the Appellant points to several bankruptcy court decisions around the

country that took into account the debtor’s bad faith in considering the motion to dismiss (In re

Armstrong, 408 B.R. 559 (Bankr. E.DN.Y. 2009); In re Taylor, 462 B.R. 527 (Bankr. W.D. Pa.

2011); In re Mattick, 496 B.R. D.N.C. 2013); In re Broughton, 2015 WL 13854913 (Bankr. E.D.

N.C. 2015)), none of those cases are binding upon the bankruptcy court in Mr. Lorek’s case. In

fact, as a bankruptcy court in the Southern District of Illinois observed just last month, “[d]ue to

the mandatory language of [§ 1307(b)], the majority of reported cases have held that Chapter 13

debtors have an absolute right to dismiss an unconverted case.” In re Lash, No. 19-30708, 2021

WL 666338, at *4 (Bankr. S.D. Ill. Feb. 17, 2021). Furthermore, the only case that the Appellant

cites from within the Seventh Circuit dealing squarely with the issues raised on appeal, In re

Williams, 435 B.R. 552, 560 (Bankr. N.D. Ill. 2010), found that, even post-Marrama, the debtor

had an absolute right to dismissal under § 1307.

       The bankruptcy court considered Mr. Lorek’s motion to dismiss and found no need for

either notice or hearing:

       Debtor having on the 28th day of January, 2020, filed a Motion to Dismiss this
       Chapter 13 case pursuant to 11 U.S.C § 1307(b), and it appearing that this case has
       not been converted previously under 11 U.S.C. § 706, 11 U.S.C. § 1112, or 11
       U.S.C. § 1208, said motion may be granted at any time without notice or hearing.
       It is therefore, ORDERED, that said Motion is hereby granted and that the petition
       of the Debtor be and is hereby DISMISSED pursuant to 11 U.S.C. § 1307.

(DE 21-1 at 10.)



                                                   6
    USDC IN/ND case 2:20-cv-00060-JD document 26 filed 03/31/21 page 7 of 7




In addition, given that the contempt hearing was afoot in the adversary proceeding shortly before

the dismissal, the bankruptcy court could not have been blind to Mr. Lorek’s conduct. Yet, it

elected to grant Mr. Lorek’s motion to dismiss “without notice or hearing” (id.), thus treating it

as a straightforward matter. In light of the existing law regarding § 1307(b), the Court cannot say

that this constituted an abuse of discretion.

        Accordingly, the Court AFFIRMS the bankruptcy court’s order to dismiss Mr. Lorek’s

case.

        SO ORDERED.

        ENTERED: March 31, 2021

                                                             /s/ JON E. DEGUILIO
                                                      Chief Judge
                                                      United States District Court




                                                 7
